BROWN, CHIEF JUDGE,
dissent.
A Court of Appeal’s review is constrained by the manifest error standard, which demands that findings of fact by a trial court be given great deference and disturbed only when clearly wrong. McCraw v. Louisiana State University Medical Center, 627 So.2d 767 (La.App. 2d Cir.1993). In our case, the investigating officer’s determination from his study of the scene and the damages to the vehicles reasonably supported the trial court’s decision. The accident occurred in defendant’s lane of travel when plaintiff attempted to move into that lane. The trial court’s factual conclusion was as reasonable as this court’s majority view. Thus, it is not clearly wrong.